240 F.2d 845
Dominick A. STANZIANO, d.b.a. Fed-E-Mix Concrete & MaterialCo., Appellant,v.Milton FRIEDMAN, as Trustee in Bankruptcy of EstatesConstruction Corp., Bankrupt, Appellee.
No. 12832.
United States Court of Appeals Sixth Circuit.
Dec. 11, 1956.

Everett H. Davidson, Lorain, Ohio, for appellant.
Meyer Gordon and Andrew I. Warhola, Lorain, Ohio, for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Dominick A. Stanziano, doing business as the Red-E-Mix Concrete & Material Co., appeals from the order of the District Court denying his petition for review, and confirming the order of the Referee in Bankruptcy, holding his claimed mechanic's lien invalid.  The District Court confirmed the order on the ground that the findings of fact of the Referee were not only not clearly erroneous, but, on the contrary, were abundantly justified.  An examination of the record on appeal discloses that the findings were clearly sustained by the evidence.


2
The order of the District Court denying appellant's petition for review and confirming the order of the Referee is accordingly affirmed on the findings of fact of the Referee and for the reasons stated in the memorandum opinion of Judge Jones, Estates Construction Corp. v. Stanziano, D.C., 148 F. Supp. 174.